DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
In view of the amendment filed on November 3, 2021, claim 1 has been canceled and claims 2-21 have been added.
No arguments have been filed with the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (US 2015/0182209) in view of Singhal et al. (US 2013/0317541).

Referring to claim 2, Cahill discloses a system 200 (Figs. 5-12, para [0059]) comprising: 
a sheath 210 (Fig. 9-10, para [0059]) and a substrate 230 and 120 (Fig. 9-10, para [0059]); 
a shape memory polymer (SMP) 40 (Figs. 5-10, para [0036], para [0052]: “The tube(s) 22 forming occluder 20 includes a biocompatible metal or polymer. In at least some embodiments, the occluder 20 is formed of a bioabsorbable polymer, or a shape memory polymer.”), wherein at least a portion of the SMP is slidably coupled to the substrate 230 and 120; and 
a multi-splined support 30 (Figs. 5-10, para [0036]) coupled to the substrate distal to the SMP 40, wherein the multi-splined support includes at least one of a shape memory (SM) material (para [0052]), an elastic material, or combinations thereof; 
Shape-memory polymers and their composites: Stimulus methods and applications”), and (d) in a fourth orientation the at least a portion of the radially expanded SMP foam slides distally along the substrate and towards the multi-splined support (Figs. 11-12 show that the proximal side 40, which is interpreted as “SMP” is expanding and sliding toward the distal side 30 after the proximal side 40 is released from sheath 210).

Referring again to claim 2, Cahill discloses the invention substantially as claimed except for disclosing the shape memory polymer is a shape memory polymer foam. However, in the same field of endeavor, which is a septal occlude, Singhal discloses that properties of SMPs can be enhanced further through modified their structuring into low-density open cell foams because restructuring SMP into foams significantly increases the range of strains (particularly volume changes) accessible to SMP devices, which can now be compressed into a very compact temporary form and thermally actuated to expand back to its original form (para [0018]-[0019]). Therefore, it would 

Referring to claim 3, the modified device of Cahill discloses the system of claim 2, wherein the multi-splined support includes the SM material (see rejection of claim 2 above).

Referring to claim 4, the modified device of Cahill discloses the system of claim 3, wherein the SM material includes a polymer (see rejection of claim 2 above).

Referring to claim 5, the modified device of Cahill discloses the system of claim 2, wherein the multi-splined support includes the elastic material (examiner notes that SMP and SMP foam are elastic materials).

Referring to claim 6, the modified device of Cahill discloses the system of claim 2, wherein in the third orientation the SMP foam expands radially in response to being deployed from the sheath and further in response to solvent-based plasticization (examiner notes that SMP foam expands radially in response to being deployed from the sheath and further in response to heat, electricity, light, magnetism, moisture and solution is old and well known in the art (extrinsic evidence, “Shape-memory polymers and their composites: Stimulus methods and applications”.) therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date, of the application to 

Referring to claim 7, the modified device of Cahill discloses the  system of claim 2, wherein in the third orientation the SMP foam expands radially in response to being deployed from the sheath and further in response to thermal-based plasticization (Singhal: para [0019]).

Referring to claim 8, the modified device of Cahill discloses the system of claim 2, wherein the substrate includes a pusher rod 230 (Figs. 8-12).

Referring to claim 9, the modified device of Cahill discloses the system of claim 2, wherein the substrate includes an additional SM material. Attention is directed to Figs. 11-12 and paragraph [0062], Cahill discloses catch member 100, which is connected to push rod 230, includes flap 130 to lock the distal portion 30 and proximal portion 40 in a final configuration as shown in Fig. 12. One of ordinary skill in the art would understand that flap 130 requires high flexibility and strength for the hub 60 to ride over the flap. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have made the flap 130 from shape memory material such as nitinol because nitinol is well known for having elastic strain up to 8% (Le et al. (US 2013/0331689)).

Referring to claim 11, the modified device of Cahill discloses the system of claim 2, wherein: the multi-splined support comprises a conduit and at least two splines; the conduit is coupled to proximal portions of the at least two struts; and the conduit is slidably coupled to the substrate (Figs. 7-12).

Referring to claim 12, the modified device of Cahill discloses the system of claim 11, wherein the conduit and the at least two splines are all monolithic with each other (Fig. 5, para [0052]: “The tube(s) 22 forming occluder 20 includes a biocompatible metal or polymer.”)

Referring to claim 13, the modified device of Cahill discloses the system of claim 11 wherein the conduit is configured to slide distally along the substrate when the multi-splined support contracts axially (Figs. 7-12).

Referring to claim 14, the modified device of Cahill discloses the system of claim 11 wherein the at least two splines are substantially linear in the first orientation and substantially arcuate in the second orientation (Figs. 5 and 9-12).

Referring to claim 16, the modified device of Cahill discloses the system of claim 2, wherein the expanded SMP foam in the third orientation has an expanded outer diameter that, when unconstrained, is at least 150% of a maximum outer diameter of the sheath (Figs. 11-12 show the expanded outer diameter of proximal element 40 is about 3 times larger than a maximum outer diameter of the sheath 210).

Referring to claim 18, the modified device of Cahill discloses the system of claim 2 wherein in the third orientation the SMP foam contracts axially in response to being deployed from the sheath and further in response to plasticization (Figs. 11-12).

Referring to claim 19, the modified device of Cahill discloses the system of claim 2 wherein the substrate 230 and 100 passes through the SMP foam and is included in at least a portion of the multi-splined support (Fig. 9).

Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-21 allowable.
Referring to claim 20, Brady et al. (US 2011/0125181) in view of Teitelbaum et al. (US 2008/0045881) discloses a clot retrieval system (embodiments as shown in Figs. 23a-24c) comprising: 
a pusher rod 172 having proximal and distal ends; and 
a shape memory frame 2091 slidably coupled to the pusher rod and adjacent the distal end of the pusher rod (Figs. 59c-59d. Para [0578]: “These figures also disclose a clot debonding device 2091, which may be used in conjunction with the clot retrieval designs described herein. The clot debonding device is designed to assist in the removal of obstructions from a vessel by providing an abutment surface which may be used to appose one side of the obstruction so that a force may be applied to the other side of the obstruction without said force being transmitted to the vessel in which the obstruction is placed. It therefore enables a clot retrieval device or other similar device to more effectively engage and capture clot or other such vessel obstructions.” (emphasis added). Based on the disclosure above, examiner contends that one of ordinary skill in the art would understand that Brady suggests that the clot debonding device 2091 can be incorporated into the clot retrieval device as shown in Figs. 23a-24c or other embodiments.); and
a shape memory (SM) metal 164 (para [0511]) coupled to the pusher rod distal to the SMP frame;
wherein the pusher rod, the SMP frame, and the SM metal 164 are coupled to each other such that: (a)(i) a distal portion 155b of the SM metal 164 is statically coupled to the pusher rod 172 (Figs. 23a-23c, which are reproduced below, shows that element 155b is stationary when the SM frame 164 is moved from a collapsed configuration to an expanded configuration. In paragraph [0507] Brady discloses distal collar 155b is fixed to the guidewire 172. In alternative, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present application to anchor the distal portion 155b to the guidewire 172 to ensure that the fibers have a proper spacing between the distal portion 155b and filber collar 169 in the expanded configuration. Furthermore, fixing the distal collar 155b to the guidewire also prevent the breaking of the fibers when tension force applied to the frame 164 toward the proximal end of the guidewire 172 exceed the threshold strength of the fibers) and a proximal portion of the SM metal is slideably coupled to the pusher rod 172 (Figs. 23a-23c, which are reproduced below, shows that element 155a is moved with respect to guidewire 172 from a collapsed configuration to an expanded configuration); (a)(ii) in a non-expanded 

    PNG
    media_image1.png
    922
    948
    media_image1.png
    Greyscale

Brady discloses the invention substantially as claimed except for disclosing the shape memory (SM) frame 2091 is a shape memory (SM) foam. However, in the same field of endeavor, Teitelbaum teaches a system for removing clots from a body cavity having a pusher rod, a clot retrieval device and a device retriever (see Figs. 3A-H). Teitelbaum further teaches that the clot retrieval device can be made from a shape 
Again referring to claim 20, the prior art of record alone or in combination fails to discloses a multi-splined support coupled to the substrate distal to the SMP foam and wherein the substrate, the SMP foam, and the multi-splined support are coupled to each other and configured such that: (a) in a first orientation the substrate, the SMP foam, and the multi-splined support are included in the sheath; (b) in a second orientation the substrate, the SMP foam, and the multi-splined support are deployed from the sheath and, in response to being deployed from the sheath, the multi-splined support contracts axially and expands radially, (c) in a third orientation the SMP foam expands radially in response to being deployed from the sheath and further in response to plasticization, and (d) in a fourth orientation the at least a portion of the radially expanded SMP foam slides distally along the substrate and towards the multi-splined support.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771